United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 29, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-40252
                            Summary Calendar


                       UNITED STATES OF AMERICA,

                             Plaintiff-Appellee,

                                 versus

                        ERNESTO PRADO-MARTINEZ,

                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:03-CR-326-5
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Ernesto Prado-Martinez (Prado),

has filed a motion to withdraw and brief pursuant to Anders v.

California, 386 U.S. 738, 744 (1967).     Prado has filed a response.

Our independent review of the brief, Prado’s response, and the

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.